Title: To James Madison from William Eaton, 4 September 1801
From: Eaton, William
To: Madison, James


					
						Sir.
						On Board the Philadelphia, Road of Tunis Sep. 4. 1801
					
					Although the expedition of the squadron into this 

sea has not had all the success which its first position here 

seemed to promise it has nevertheless effected much good.  It 

has intirely defeated the object of the Tripoline expedition, 

prevented any of our citizens falling into chains, and given the 

Tripolines a very flattering speciment of the harvest they may 

reap and the honor they may aspire to in a war with 

Americans.  More would have been done—the Tripn. Adml. 

would most certainly have fallen into our hands if he had not 

taken refuge under British hospitality.  In this way both the 

Adm. and the crews of two ships have escaped the vigilance of 

the Amn. squadron.  Who could think of looking in a british 

fleet for a Barbary admiral!  But if our enemy be permitted 

to fortify themselves at sea under British batteries does it not 

add weight to other experiments for chastizing them in their 

capital.
					At Tunis everything is tranquil; but I have not had 

the honor of any informn. from Govt. since 20th. May.  I have 

the honor to be Sir, with perfect respect yr. Mo. Obed. Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
